IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

S. H., Putative Father of A. H., a     NOT FINAL UNTIL TIME EXPIRES TO
Minor,                                 FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D16-866
v.

A.E., D.E., FLORIDA
DEPARTMENT OF CHILDREN
AND FAMILIES, and GUARDIAN
AD LITEM PROGRAM,

     Appellees.
_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Troy Farquhar and Aaron J. Irving of Integrity Law, P.A., Jacksonville, for
Appellant.

Michael A. Tupper of Tupper Law, P.A., Jacksonville for Appellees A.E. and D.E.;
Dwight O. Slater, Appellate Counsel, Children's Legal Services, Department of
Children and Families, Tallahassee, for Appellee Florida Department of Children
and Families; David P. Krupski, Guardian ad Litem Program, Sanford, for
Appellee Guardian ad Litem Program.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.